Title: To Thomas Jefferson from John Stokely, 16 October 1806
From: Stokely, John
To: Jefferson, Thomas


                        
                            Sir,
                            
                            George Town Octr 16th 1806
                        
                        Lest my calling on you in the manner I did this morning should be constered into design or impertinence, I beg leave to appologize for it—Having no other convenient method
                            of acquiring an Introduction and believing you Sir to be the real friend to Civil freedom, I took the Liberty of
                            introducing myself to your acquaintance—My conduct since the year 1797 will demonstrate my friendship for you, (If
                            inquired into)—I take the Liberty to say that In the cause of the late political revolution in the American Affairs, I
                            exerted myself with as much zeal, & energy, as any other American according to my Powers, both abroad & at home. I
                            have resqued myself Personally, and exposed myself to dangers that might probabelly enough, have been attended with fatal
                            consequences, in support of Your Dignity (for the Honor and Safety of the Public & in Vindication
                            of my own opinion) in several Instances—I have expended of such sums of money as I could Illy spare, and suffered many
                            sevear fatigues to promote and Support the present Administrators of our Genl. Government—The reality of these
                            assertions may be known by refferance to Mr John G. Jackson who represents the district in which I live in Congress—Under these circumstances I have long since wished to see you, & as I contemplate removing from Virginia to Lousiana a
                            few months hence which probabelly will seclude me from an
                            opportunity of ever seeing you again (Therefore excuse me)—I am Sir your sincear friend & huml. Servt.
                        
                            John Stokely
                            
                        
                    